Bloodworth, J.
The bill of exceptions in this ease shows that three separate eases against the same defendant were by consent tried together; that there were three separate verdicts of guilty, and three judgments; and by this one bill of exceptions the defendant seeks to have all three of these judgments set aside. This is not permissible, “ There is no authority of law for excepting in the same motion for new trial to the rendition of two verdicts upon the trial of two separate' criminal cases. On the contrary, to the setting aside of either of such verdicts, separate and independent motions are requisite.” Dickey v. State, 101 Ga. 572 (28 S. E. 980). And see Futch v. Mathis, 148 Ga. 558 (97 S. E. 516); Paschal v. Morgan, 19 Ga. App. 245 (91 S. E. 285), and citations; Chambers v. Walker, 26 Ga. App. 586 (106 S. E. 811).

Writ of error dismissed.


Broyles, C. J., and Luke, J., concur.